—Order unanimously affirmed without costs. Memorandum: Family Court properly denied the objections of petitioner to the Hearing Examiner’s order denying his petition for a downward modification of child support and granting respondent’s cross petition for an upward modification of child support. The Hearing Examiner properly determined that respondent established a change of circumstances warranting the increase in the best interests of the children (see, Matter of Michaels v Michaels, 56 NY2d 924, 926). The record establishes that the combination of respondent’s income and the payments received from petitioner is inadequate to meet the children’s needs (see, Matter of Brescia v Fitts, 56 NY2d 132, 140; Matter of Gianniny v Gianniny, 256 AD2d 1079). The remaining contentions of petitioner were not raised in his objections to the Hearing Examiner’s order and are thus beyond the scope of appellate review (see, Matter of Ouimet v Ouimet, 193 AD 2d 1099). (Appeal from Order of Monroe County Family Court, Bonadio, J. — Support.) Present — Pigott, Jr., P. J., Green, Wisner, Scudder and Kehoe, JJ.